DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 8–11, 13, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0003904 (published 03 January 2013) (“Elenes”).
Claim 1 is drawn to “a controller.” The following table illustrates the correspondence between the claimed controller and the Elenes reference.
Claim 1
The Elenes Reference
“1. A controller comprising:
The Elenes reference describes a DSP controller 7 including a delay unit 16 and a blend unit 17. Elenes at ¶¶ 23, 24.
“a cross-fade module having

“a second audio input port to receive a second audio signal,
“an audio output port to provide an audio output signal and configured to be connected to an external audio reproduction system, and
“a control input port to receive a control signal used to determine whether to provide the first audio signal or the second audio signal to the audio output port,
“wherein the cross-fade module cross-fades the audio output signal at the audio output port from one audio signal to the other audio signal;
Id. at ¶ 31, Id. Blend unit 17 further includes an audio output port that is routed to a digital-to-analog converter 18 and a speaker 19. Id. at ¶ 32, FIG.1. Blend unit 17 further includes a control input port that receives a “blend” signal that controls the amount of blending between the two audio inputs, such that the analog audio signal is output, a blended audio signal is output during a cross-fade operation or the digital audio signal is output. Id. at ¶¶ 37–41, FIG.4.

Elenes’s DSP 7 includes a delay unit 16 that determines the delay between the digital and the analog data streams. Id. at ¶ 30, FIGs.1, 4. The delay is based on a correlation analysis that multiples decimated, digital copies of the streams and searches for a peak in the correlation results. Id. at ¶¶ 50–52, FIG.5. When the audio radio streams carry music information, each streams includes beats that are analyzed (e.g., through focusing on low band frequencies generated by low-pass filters 52A, 52B). See id. at ¶¶ 46–47, FIG.5. The delay analysis thus naturally produces an indication of the delay between the digital audio stream’s beats and the analog audio stream’s beats.

Delay estimation unit 44 generates and outputs a delay adjustment signal that is provided to a set of asynchronous sample rate converters (ASRC) 42A, 42B positioned upstream of blend unit 17. Id. at ¶¶ 42, 45, FIG.4. The ASRCs delay at least one of the digital data stream and the analog data stream to compensate for the measured delay, aligning the streams and the audio beats represented by the data in the streams. Id.

Table 1
For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first audio signal and the second audio signal represent a same program received at different times through different transmission media.”
The Elenes reference describes the simulcast of digital audio and analog audio data streams representing the same program. Elenes at ¶ 23. The data streams are simulcast, but this does not mean they are transmitted at exactly the same time. Id. Rather, the digital stream is transmitted as a series of interleaved streams, so a delay arises between the digital and analog streams. Id. at ¶¶ 23, 35. The delay is corrected with the delay mechanism discussed in the rejection of claim 1. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:

The Elenes reference describes a “blend” control signal that similarly carries two mixing factors, one for each of the audio streams. In particular, during a cross-fade operation, the “blend” control signal gradually increases the first mixing factor of the digital data stream while gradually decreasing the second mixing factor of the analog data stream. Elenes at ¶¶ 37–41, 65, FIGs.3, 8. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the beat alignment module determines the delay using a cross-correlation of the first audio signal and the second audio signal.”
Similarly, Elenes’s delay unit 16 includes a delay estimation unit 44. Elenes at ¶¶ 44, FIG.4. Unit 44 further includes a correlator 57. Id. at ¶ 50, FIG.5. Unit 44 uses the correlator 57 to determine a series of cross-correlations between the digital and analog audio data streams. Id. A peak search unit 58 identifies peaks in the correlation indicating delays between the streams. Id. at ¶ 51, FIG.5. Accordingly, Elenes determines the delay between the data streams using a cross-correlation. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:

Similarly, Elenes’s delay unit 16 includes a delay estimation unit 44. Elenes at ¶¶ 44, FIG.4. Unit 44 further includes a correlator 57. Id. at ¶ 50, FIG.5. Unit 44 uses the correlator 57 to determine a series of cross-correlations between the digital and analog audio data streams. Id. A peak search unit 58 identifies peaks in the correlation indicating delays between the streams. Id. at ¶ 51, FIG.5. Since the streams carry music information, the delays correspond to a time distance between beats of the first and second audio data streams. See id. at ¶¶ 8, 24, 31. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“further comprising: an analog radio tuner to receive an analog radio broadcast;
“an analog-to-digital converter to convert the received analog radio broadcast to the first audio signal; and
“an internet radio receiver to receive an internet radio broadcast and produce the second audio signal.”
The Elenes reference likewise describes an analog radio tuner 3, an analog-to-digital converter 12 and an internet radio receiver 14. Elenes at ¶¶ 27–29, FIG.1. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 10 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Elenes reference.
Claim 10
The Elenes Reference
“10. A method comprising:
The Elenes reference describes a DSP controller 7 including a delay unit 16 and a blend unit 17 that performs delay and blend operations. Elenes at ¶¶ 23, 24.
“receiving a first audio signal at a first audio input port of a cross-fade module;
“receiving a second audio signal at a second audio input port of the cross-fade module;
“receiving a control signal at a control input port of the cross-fade module;
Elenes’s DSP 7 includes a blend unit 17 corresponding to the claimed cross-fade module. Id. at ¶ 31, FIG.1. Blend unit 17 includes first and second audio signal input ports that receive separate data streams, for example, an analog data stream and a digital data stream. Id. Blend unit 17 further includes a control input port that receives a “blend” signal that controls the amount of blending between the two audio inputs, such that the analog audio signal is output, a blended audio signal is output during a cross-fade operation or the digital audio signal is output. Id. at ¶¶ 37–41, FIG.4.
“determining a lag between a first beat of the first audio signal and a second beat of the second audio signal;
Elenes’s DSP 7 includes a delay unit 16 that determines the delay between the digital and the analog data streams. Id. at ¶ 30, FIGs.1, 4. The delay is based on a correlation analysis that multiples decimated, band-limited digital copies of the streams and searches for a peak in the correlation results. Id. at ¶¶ 50–52, FIG.5. When the audio streams carry music information, each streams includes beats that are analyzed (e.g., through focusing on low band frequencies generated by low-pass filters 52A, 52B). See id. at ¶¶ 46–47, FIG.5. The delay analysis thus naturally produces an indication of the delay (i.e., lag) 

Delay estimation unit 44 generates and outputs a delay adjustment signal that is provided to a set of asynchronous sample rate converters (ASRC) 42A, 42B positioned upstream of blend unit 17. Id. at ¶¶ 42, 45, FIG.4. The ASRCs delay at least one of the digital data stream and the analog data stream to compensate for the measured delay, aligning the streams and the audio beats represented by the data in the streams. Id.
“reducing the output amplitude provided at an audio output port of the cross-fade module from the first audio signal while increasing the output amplitude of the second audio signal in response to the control signal,
The Elenes reference’s “blend” control signal similarly gradually increases the digital data stream while gradually decreasing the analog data stream. Id. at ¶¶ 37–41, 65, FIGs.3, 8.
“the audio output port configured to be connected to an external audio reproduction system.”
Blend unit 17 further includes an audio output port that is routed to a digital-to-analog converter 18 and a speaker 19. Id. at ¶ 32, FIG.1.

Table 2
For the foregoing reasons, the Elenes reference makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“further comprising generating the first audio signal by receiving an analog radio signal and converting the analog radio signal to a digital form as 
Similarly, Elenes describes receiving an analog radio signal and converting that signal to a first digital audio signal. Elenes at ¶¶ 27–29, FIG.1. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 13 depends on claim 10 and further requires the following:
“wherein determining a lag comprises determining a lag with an integer number of beats between audio of the first audio signal and audio of the second audio signal.”
Id. at ¶ 47. This will naturally produce a result that converges towards beat alignment. It is unclear by how many beats the streams will be shifted, but because the streams’ beats will be aligned, the number of beats will be an integer value. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 14 depends on claim 10 and further requires the following:
“wherein the first beat and the second beat are downbeats of audio of the first and second audio signals, respectively.”
The Elenes reference describes determining the lag between a digital and an analog audio data stream using a cross-correlation between the streams. Elenes at ¶¶ 50, 51, FIG.5. The analysis includes a peak search. Id. The peak search thus determines a lag indicating the amount of delay between the two streams. In the case that the signals are carrying music (which is expected of the radio broadcasts in question) the delay will then naturally, in at least some cases, represent the lag between downbeats in the two data streams. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 17 is drawn to “a radio receiver.” The following table illustrates the correspondence between the claimed radio receiver and the Elenes reference.
Claim 17
The Elenes Reference
“17. A radio receiver comprising:
The Elenes reference similarly describes a radio receiver 2 including an RF front end 5, a digital front end 6 and a DSP 7. Elenes at Abs., ¶ 26, FIG.1. 
“a first radio tuner to receive an analog radio broadcast;
“an analog-to-digital converter to convert the received analog radio broadcast to a first audio signal;
“a second radio tuner to receive a second radio broadcast and produce a second audio signal;
Radio receiver 2 includes two radio tuners to receive analog and digital data streams. Id. at 27, FIG.1. Radio receiver 2 further includes an ADC 12 to convert the analog stream into a digital signal. Id.
“a cross-fade module coupled to the first audio signal and to the second audio signal to switch between the first or the second audio signal as an audio output signal using a cross-fade;
Elenes’s DSP 7 includes a blend unit 17 corresponding to the claimed cross-fade module. Id. at ¶ 31, FIG.1. Blend unit 17 includes first and second audio signal input ports connected to separate data streams, for example, an analog data stream and a digital data stream. Id. Blend unit 17 further includes an audio output port that is routed to a digital-to-analog converter 18 and a speaker 19. Id. at ¶ 32, FIG.1. Blend unit 17 further includes a control input port that receives a “blend” signal that controls the amount of blending between the two audio inputs, such that the analog audio signal is output, a blended audio signal is output during a cross-fade Id. at ¶¶ 37–41, FIG.4.

Elenes’s DSP 7 includes a delay unit 16 that determines the delay between the digital and the analog data streams. Id. at ¶ 30, FIGs.1, 4. The delay is based on a correlation analysis that multiples decimated, digital copies of the streams and searches for a peak in the correlation results. Id. at ¶¶ 50–52, FIG.5. When the audio radio streams carry music information, each streams includes beats that are analyzed (e.g., through focusing on low band frequencies generated by low-pass filters 52A, 52B). See id. at ¶¶ 46–47, FIG.5. The delay analysis thus naturally produces an indication of the delay between the digital audio stream’s beats and the analog audio stream’s beats.
“a delay module to receive the delay and to delay the second audio signal using the determined delay of the beat alignment module.”
Delay estimation unit 44 generates and outputs a delay adjustment signal that is provided to a set of asynchronous sample rate converters (ASRC) 42A, 42B positioned upstream of blend unit 17. Id. at ¶¶ 42, 45, FIG.4. The ASRCs delay at least one of the digital data stream and the analog data stream to compensate for the measured delay, aligning the streams and the audio beats represented by the data in the streams. Id.

Table 3
For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Claim 19 depends on claim 17 and further requires the following:
“further comprising: a controller to select the first audio signal or the second audio signal, and wherein the cross-fade module switches between the first and the second audio signals in response to a control signal from the controller.”
The Elenes reference’s DSP 7 selects one of the two received data streams by controlling the blending between the digital and analog audio data streams based on the quality of the streams. For example, when the data streams are a simulcast comprising an analog audio data stream and a digital audio data stream, DSP 7 detects the bit error rate of the digital signal and blends between the analog and digital data stream as appropriate. Elenes at ¶ 41. For the foregoing reasons, the Elenes reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 12, 15, 16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Elenes and US Patent 6,718,309 (patented 06 April 2004) (“Selly”).
Claims 6, 7 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Elenes and US Patent Application Publication 2019/0042647 (published 07 February 2019) (“Oh”).
Claim 5 depends on claim 4 and further requires the following:
“further comprising: a time to frequency domain converter connected to receive the first and second audio signals and send frequency domain first and second audio signals to the beat alignment module, wherein the beat alignment module performs a cross-correlation in the frequency domain, and a frequency to time domain converter connected to receive the cross-correlation, wherein the beat alignment module determines the delay from the cross-correlation in the time domain.”
The Elenes reference describes determining the lag between a digital and an analog audio data stream using a cross-correlation between the streams. Elenes at ¶¶ 50, 51, FIG.5. The analysis includes a peak search. Id. The details of the analysis are not detailed beyond this basic overview.
With the limitations of Elenes in mind, one of ordinary skill in the art at the time of filing would have found the Selly reference particularly relevant. Selly describes a synchronized overlap and add (SOLA) system for overlapping two audio blocks based on a maximum correlation (i.e., a peak correlation). Selly at Abs., col. 7 l. 64 to col. 9 l. 35, FIGs.5, 6. Selly’s correlation analysis includes performing a series of lag shifts and identifying the lag with the highest correlation. Id. The correlation itself is performed by converting the audio signals into the frequency domain, multiplying the transformed data to produce a correlation and converting the correlation back into the time domain for lag analysis. Id. at col. 4 ll. 30–59, col. 10 ll. 15–44, 
Claim 6 depends on claim 1 and further requires the following:
“wherein the controller monitors a signal quality of the first audio signal and the second audio signal and sends a control signal to the cross-fade module to switch to one of the first audio signal or the second audio signal based on the monitoring.”
The Elenes reference’s DSP 7 controls blending between the digital and analog audio data streams based on the quality of the streams. For example, when the data streams are a simulcast comprising an analog audio data stream and a digital audio data stream, DSP 7 detects the bit error rate of the digital signal and blends between the analog and digital data stream as appropriate. Elenes at ¶ 41. Elenes, however, does not appear to monitor the quality of both the analog and digital data streams.
The Oh reference describes a further field of use for the Elenes device. Oh provides a system for improving the quality of music playback based on monitored quality levels. Oh at ¶¶ 41–46, 70–79, FIGs.5, 8. Oh’s system determines a quality score for a song currently being reproduced from a first source. Id. The system then compares the current quality score to a set of Id. The Oh reference describes switching from the first source to one of the second sources if the quality of the second source is better than the first source. Id. For example, Oh synchronizes and cross-fades between the two sources. Id. This is where one of ordinary skill in the art at the time of filing would have reasonably seen Elenes’s device as being useful since the device is designed to receive multiple audio data streams, to synchronize them and to cross-fade between them. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a controller that monitors the signal quality of multiple audio signals and sends a control signal to cross-fade between the two based on the quality monitoring. For the foregoing reasons, the combination of the Elenes and the Oh references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the controller monitors an error rate of each respective signal as the signal quality.”
The Elenes reference similarly suggests determining audio data stream quality based on bit error rates. Elenes at ¶ 41. For the foregoing reasons, the combination of the Elenes and the Oh references makes obvious all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“wherein determining a lag comprises cross-correlating the first audio signal against the second audio signal at different lags to determine a lag with a highest correlation.”
Id. The details of the analysis are not detailed beyond this basic overview.
With the limitations of Elenes in mind, one of ordinary skill in the art at the time of filing would have found the Selly reference particularly relevant. Selly describes a synchronized overlap and add (SOLA) system for overlapping two audio blocks based on a maximum correlation (i.e., a peak correlation). Selly at Abs., col. 7 l. 64 to col. 9 l. 35, FIGs.5, 6. Selly’s correlation analysis includes performing a series of lag shifts and identifying the lag with the highest correlation. Id. This type of analysis would have reasonably been seen as applicable to Elenes’s delay analysis as well since both analyses require finding a maximum correlation between two different audio sources. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply Selly’s correlation and lag analysis to the Elenes system. For the foregoing reasons, the combination of the Elenes and the Selly references makes obvious all limitations of the claim.
Claim 15 depends on claim 10 and further requires the following:
“wherein determining a lag comprises cross-correlating the first audio signal in a frequency domain representation against the second audio signal in a frequency domain representation and converting the cross-correlation to a time domain representation to determine a lag using the cross-correlation.”
Id. The details of the analysis are not detailed beyond this basic overview.
With the limitations of Elenes in mind, one of ordinary skill in the art at the time of filing would have found the Selly reference particularly relevant. Selly describes a synchronized overlap and add (SOLA) system for overlapping two audio blocks based on a maximum correlation (i.e., a peak correlation). Selly at Abs., col. 7 l. 64 to col. 9 l. 35, FIGs.5, 6. Selly’s correlation analysis includes performing a series of lag shifts and identifying the lag with the highest correlation. Id. The correlation itself is performed by converting the audio signals into the frequency domain, multiplying the transformed data to produce a correlation and converting the correlation back into the time domain for lag analysis. Id. at col. 4 ll. 30–59, col. 10 ll. 15–44, FIG.8. This type of correlation and analysis would have reasonably been seen as applicable to Elenes’s delay analysis as well since both analyses require finding a maximum correlation between two different audio sources. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply Selly’s correlation and lag analysis to the Elenes system. For the foregoing reasons, the combination of the Elenes and the Selly references makes obvious all limitations of the claim.
Claim 16 depends on claim 15 and further requires the following:

The Elenes reference describes determining the lag between a digital and an analog audio data stream using a cross-correlation between the streams. Elenes at ¶¶ 50, 51, FIG.5. The analysis includes a peak search. Id. The details of the analysis are not detailed beyond this basic overview.
With the limitations of Elenes in mind, one of ordinary skill in the art at the time of filing would have found the Selly reference particularly relevant. Selly describes a synchronized overlap and add (SOLA) system for overlapping two audio blocks based on a maximum correlation (i.e., a peak correlation). Selly at Abs., col. 7 l. 64 to col. 9 l. 35, FIGs.5, 6. Selly’s correlation analysis includes performing a series of lag shifts and identifying the lag with the highest correlation. Id. The correlation itself is performed by converting the audio signals into the frequency domain, multiplying the transformed data to produce a correlation and converting the correlation back into the time domain for lag analysis. Id. at col. 4 ll. 30–59, col. 10 ll. 15–44, FIG.8. This type of correlation and analysis would have reasonably been seen as applicable to Elenes’s delay analysis as well since both analyses require finding a maximum correlation between two different audio sources. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to apply Selly’s correlation and lag analysis to the Elenes system. For the foregoing reasons, the combination of the Elenes and the Selly references makes obvious all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“further comprising: a time to frequency domain converter connected to receive the first and second audio signals and send frequency domain first and second audio signals to the beat alignment module;
“wherein the beat alignment module cross-correlates the frequency domain first and second audio signals, and a frequency to time domain converter connected to receive the cross-correlation and send a time domain cross-correlation, wherein the beat alignment module determines the delay using the time domain cross-correlation.”
The Elenes reference describes determining the lag between a digital and an analog audio data stream using a cross-correlation between the streams. Elenes at ¶¶ 50, 51, FIG.5. The analysis includes a peak search. Id. The details of the analysis are not detailed beyond this basic overview.
With the limitations of Elenes in mind, one of ordinary skill in the art at the time of filing would have found the Selly reference particularly relevant. Selly describes a synchronized overlap and add (SOLA) system for overlapping two audio blocks based on a maximum correlation (i.e., a peak correlation). Selly at Abs., col. 7 l. 64 to col. 9 l. 35, FIGs.5, 6. Selly’s correlation analysis includes performing a series of lag shifts and identifying the lag with the highest correlation. Id. The correlation itself is performed by converting the audio signals into the frequency domain, multiplying the transformed data to produce a correlation and converting the correlation back into the time domain for lag analysis. Id. at col. 4 ll. 30–59, col. 10 ll. 15–44, FIG.8. This type of correlation and analysis would have reasonably been seen as applicable to Elenes’s delay analysis as well since both analyses require 
Claim 20 depends on claim 19 and further requires the following:
“wherein the controller compares audio signal quality of the first audio signal and the second audio signal to generate the control signal to the cross-fade module to switch to one of the first audio signal or the second audio signal based on the audio signal quality comparison.”
The Elenes reference’s DSP 7 controls blending between the digital and analog audio data streams based on the quality of the streams. For example, when the data streams are a simulcast comprising an analog audio data stream and a digital audio data stream, DSP 7 detects the bit error rate of the digital signal and blends between the analog and digital data stream as appropriate. Elenes at ¶ 41. Elenes, however, does not appear to monitor the quality of both the analog and digital data streams.
The Oh reference describes a further field of use for the Elenes device. Oh provides a system for improving the quality of music playback based on monitored quality levels. Oh at ¶¶ 41–46, 70–79, FIGs.5, 8. Oh’s system determines a quality score for a song currently being reproduced from a first source. Id. The system then compares the current quality score to a set of quality scores for a set of alternative second sources of the same song. Id. The Id. For example, Oh synchronizes and cross-fades between the two sources. Id. This is where one of ordinary skill in the art at the time of filing would have reasonably seen Elenes’s device as being useful since the device is designed to receive multiple audio data streams, to synchronize them and to cross-fade between them. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a controller that monitors the signal quality of multiple audio signals and sends a control signal to cross-fade between the two based on the quality monitoring. For the foregoing reasons, the combination of the Elenes and the Oh references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 §§ U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Response to Applicant’s Arguments
Applicant’s Reply at 7–11 (03 November 2021) includes comments pertaining to the rejections included in the Non-Final Office action (26 April 2021) and repeated in this Office action. Applicant comments that the Elenes reference does not describe the beat alignment module of claim 1. Applicant notes that the claim requires “beat alignment,” which is purportedly not described by the Elenes reference. Rather, Elenes is said to describe absolute alignment through cross-correlation, but does not describe beat alignment.
Claim 1 recites,
“a beat alignment module to determine a delay between a first beat of the first audio signal and a second beat of the second audio signal.”
Read alone this language plainly requires a module named a “beat alignment module.” Whatever its name, the actual function of the module is to determine a delay between a beat in a first audio signal and a beat in a second audio signal. The methodology for making that determination is not restricted by any other language in claim 1. Claims 4, 5, 8 recite additional details concerning the beat alignment determination of claim 1. Claim 4 recites,
“wherein the beat alignment module determines the delay using a cross-correlation of the first audio signal and the second audio signal.”
Claim 5 recites,
“a time to frequency domain converter connected to receive the first and second audio signals and send frequency domain first and second audio signals to the beat alignment module,
“wherein the beat alignment module performs a cross-correlation in the frequency domain, and a frequency to time domain converter connected to receive the cross-correlation, wherein the beat alignment module determines the delay from the cross-correlation in the time domain.”
And claim 8 recites,
“wherein the beat alignment module correlates the first audio signal and the second audio signal to determine a delay corresponding to a time distance between beats of the first and second audio signals.”
Read together, claims 1, 4, 5 and 8 plainly indicate that claim 1’s delay determination is foundationally based on a cross-correlation between two audio signals. There is no requirement for beat detection or other analysis. This conclusion is further supported by the analysis provided in the Notice of Non-Responsive Amendment at 2–3 (03 September 2021), which explains that the current Specification describes at least two embodiments. The first embodiment describes the use of cross-correlation to detect a delay—namely, “a delay corresponding to a time distance between beats” as recited in claim 8. The second embodiment describes the use of beat detection analysis premised on envelope detection, comb filters and an NLMS filter. Accordingly, the beat alignment module of claim 1 and its delay determination reasonably include the use of cross-correlation to determine a delay, or time distance, between two signals, which delay also naturally corresponds to determining a delay between a first beat in a first music signal and a second beat in a second music signal since the delay between two signals indicates the delay/time distance between the signals’ beats. The rejections included in this Office action also demonstrate that the Elenes reference describes the claimed correlation processing. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Additional Citations
The following table lists several additional references. These references are not relied on in this Office action, but are relevant to the subject matter disclosed and claimed.
Citation
Relevance
US 2004/0254660
Beat matching based on frequency domain correlations. Does not convert back to time domain.

Performs cross-correlation by performing FFT, multiplying, inverting.
US 2021/0012784
Cross-correlation
US 2016/0049155
Switches between audio stream sources when quality of active source drops below a threshold. Also alters the audio to provide a seamless match. This suggests using all known matching techniques, including crossfades and beat matching. Use a known beat matcher based on x-correlation and delay.

Table 4
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

1/25/2022